
	

113 HR 1505 IH: Holocaust Rail Justice Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1505
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms.
			 Ros-Lehtinen, Ms. Bass,
			 Mr. Ruppersberger,
			 Mr. Cummings,
			 Mr. Rangel,
			 Mr. Sarbanes,
			 Mr. Holt, Mr. Pascrell, Ms.
			 Schwartz, Mr. Connolly,
			 Mr. Deutch,
			 Ms. Brown of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Nadler,
			 Mr. Moran,
			 Mr. Cicilline,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. King of New York,
			 Ms. Frankel of Florida, and
			 Mr. Weber of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that the courts of the United States may
		  provide an impartial forum for claims brought by United States citizens and
		  others against any railroad organized as a separate legal entity, arising from
		  the deportation of United States citizens and others to Nazi concentration
		  camps on trains owned or operated by such railroad, and by the heirs and
		  survivors of such persons, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Rail Justice
			 Act.
		2.Congressional findingsCongress finds as follows:
			(1)During World War II, more than 75,000 Jews
			 and thousands of other persons were deported from France to Nazi concentration
			 camps, on trains operated for profit by the Société Nationale des Chemins de
			 fer Français (in this Act referred to as SNCF), including
			 deportations to Auschwitz and Buchenwald. Numerous citizens and residents of
			 the United States were among those who were on the trains or had relatives on
			 the trains. United States servicemen who were pilots shot down over France were
			 also among the persons deported on the SNCF trains to Nazi concentration
			 camps.
			(2)United States citizens and others have
			 sought redress against SNCF by filing a class action suit in the United States
			 District Court for the Eastern District of New York. The named plaintiffs and
			 class members include United States Army Air Force pilots and United States
			 citizens.
			(3)The complaint filed alleges that SNCF, a
			 separate corporate entity that remained independent during World War II,
			 operated the deportation trains for a profit, as ordinary commercial
			 transactions. SNCF remained under French civilian control throughout World War
			 II and is alleged to have collaborated willingly with the German Nazi
			 regime.
			(4)The complaint alleges that SNCF provided
			 the necessary rolling stock, scheduled the departures, and supplied the
			 employees to operate the trains bound for the concentration camps. SNCF
			 allegedly charged an ordinary passenger coach fare for the deportations,
			 calculated per person and per kilometer, and considered these trains as
			 ordinary commercial activities. The plaintiffs further contend that SNCF herded
			 as many people as possible into each car, requiring passengers of all ages and
			 sexes, including the elderly and young children, to stand throughout the trip
			 of several days’ duration, with no provision for food or water and no sanitary
			 facilities. The complaint further alleges that SNCF cleaned the trains after
			 each trip, removing the corpses of persons who perished during transit due to
			 the execrable conditions of the train cars. The destination was in each case a
			 camp in which the deportees were to be exterminated, worked to death, or made
			 to suffer terrible and inhuman conditions.
			(5)The complaint contends that SNCF’s actions
			 violated the Principles of the Nuremberg Tribunal, 1950, relating to crimes
			 under international law (earlier recognized by the Martens Clause of the Hague
			 Convention IV of 1907), and aided and abetted the commission of war crimes and
			 crimes against humanity. SNCF has not denied its actions and has never
			 disgorged the money that it was paid for the deportations or otherwise
			 compensated the deportees or their heirs.
			(6)SNCF’s records concerning the deportation
			 trains have not been made available to the plaintiffs, and SNCF archives
			 concerning its wartime activities are not accessible to the general
			 public.
			(7)SNCF moved to dismiss the lawsuit on a
			 claim of sovereign immunity under the foreign sovereign immunities provisions
			 of title 28, United States Code (28 U.S.C. 1330 and 1602 et seq.), even though
			 it is one of the 500 largest corporations in the world, earns hundreds of
			 millions of dollars from its commercial activities in the United States, and is
			 not accorded sovereign immunity under the laws of France. SNCF’s motion to
			 dismiss the lawsuit was granted by the United States District Court for the
			 Eastern District of New York. Plaintiffs appealed the decision, their appeal
			 was granted, and the case was remanded for further proceedings. Subsequently,
			 in light of Republic of Austria v. Altmann, 541 U.S. 677 (2004), in November
			 2004, on remand, the Court of Appeals for the Second Circuit recalled its prior
			 mandate and determined that SNCF was entitled to immunity and affirmed the
			 dismissal of the complaint. The Second Circuit stated that the
			 railroad’s conduct at the time lives on in infamy but concluded that
			 the evil actions of the French national railroad’s former private
			 masters in knowingly transporting thousands to death camps during World War II
			 are not susceptible to legal redress in Federal court today..
			(8)This lawsuit, which arises from the unique
			 historical facts of the deportation of persons to Nazi concentration camps,
			 presents issues of substantial importance to citizens and veterans of the
			 United States. Many of those who have sought redress against SNCF are elderly
			 and would have difficulty traveling outside the United States in order to
			 pursue their claims elsewhere. The courts of the United States are and should
			 be a proper forum for this lawsuit. The Foreign Sovereign Immunities Act of
			 1976, which had not been enacted at the time of SNCF’s actions during World War
			 II, was not intended to bar suit against the SNCF.
			3.Access to United States courts for
			 holocaust deportees
			(a)Jurisdiction of district
			 courtsThe United States
			 district courts shall have original jurisdiction, without regard to the amount
			 in controversy, of any civil action for damages for personal injury or death
			 that—
				(1)arose from the deportation of persons to
			 Nazi concentration camps during the period beginning on January 1, 1942, and
			 ending on December 31, 1944; and
				(2)is brought by any such person, or any heir
			 or survivor of such person, against a railroad that—
					(A)owned or operated the trains on which the
			 persons were so deported; and
					(B)was organized as a separate legal entity at
			 the time of the deportation, whether or not any of the equity interest in the
			 railroad was owned by a foreign state.
					(b)Other laws not applicableSections 1330 and 1601 through 1611 of
			 title 28, United States Code, or any other law limiting the jurisdiction of the
			 United States courts, whether by statute or under common law, shall not
			 preclude any action under subsection (a).
			(c)Inapplicability of statutes of
			 limitationAn action
			 described in subsection (a) shall not be barred by a defense that the time for
			 bringing such action has expired under a statute of limitations.
			(d)ApplicabilityThis section shall apply to any action
			 pending on January 1, 2002, and to any action commenced on or after that
			 date.
			4.Report to
			 CongressIn furtherance of
			 international education relating to the Holocaust and in light of historic and
			 continuing Anti-Semitism in Europe and throughout the world, the Secretary of
			 State shall submit to the Congress, not later than the date that is 1 year
			 after the date of the enactment of this Act, a report describing the extent to
			 which the public has access to records, including archived information, of any
			 railroad described in section 3(a)(2) with respect to the deportation of
			 persons to Nazi concentration camps during the period beginning on January 1,
			 1942, and ending on December 31, 1944, on trains owned or operated by that
			 railroad.
		
